972 F.2d 1354
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.IMPERIAL CHEMICAL INDUSTRIES, PLC, Plaintiff-Appellant,v.DANBURY PHARMACAL, INC., Defendant-Appellee.
No. 92-1095.
United States Court of Appeals, Federal Circuit.
June 10, 1992.

Before MAYER, Circuit Judge, SMITH, Senior Circuit Judge, and PLAGER, Circuit Judge.
PER CURIAM.


1
The judgment of the United States District Court for the District of Delaware that Claim 2 of Imperial Chemical Industries' Patent No. 3,934,032 is invalid for obviousness, 35 U.S.C. § 103 (1988), is affirmed on the basis of the court's fine opinion.   See 777 F.Supp. 330 (1991).   Accordingly, we need not, and do not, reach the enablement basis on which the court also ruled except to observe that, contrary to ICI and amicus, nothing in its opinion supports a reading that an enabling disclosure must disclose the FDA recommended dose range subsequently derived.   Such a proposition would command attention if and when properly presented.